                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE

 ROBERT GREER and JAMES REIMER,                 )
 on behalf of themselves and all others         )
 similarly situated,                            )    Case No.
                                                )
                        Plaintiffs,             )
                                                )
        v.                                      )
                                                )
 STRANGE HONEY FARM, LLC, a                     )
 domestic limited liability company, GARY       )
 STRANGE and FONDA STRANGE,                     )
 owners and members,                            )

                        Defendants.

                                CLASS ACTION COMPLAINT

       Plaintiffs, Robert Greer (“Greer”) and James Reimer (“Reimer”) (jointly “Plaintiffs), by

and through their undersigned counsel, on behalf of themselves and all others similarly situated,

for their Class Action Complaint against Defendants, Strange Honey Farm LLC, (“Strange

Honey”) and Gary Strange and Fonda Strange, its owner members, (“owner members”) allege,

upon knowledge as to matters relating to themselves and upon information and belief as to all other

matters, as follows:

                                       INTRODUCTION

       1.      This is a consumer class action against Strange Honey and its owner members for

its marketing and sale of certain honey products. Strange Honey markets and sells its honey as

being 100 % raw honey from Tennessee. In fact, the honey that Strange Honey sells is not from

Tennessee, is not raw, and is not 100% honey. Strange Honey is not raw because it heats its

products in order to make it easier to package and bottle. When it heats or cooks its honey, Strange

Honey destroys the enzymes found in raw honey and for which raw honey is prized. In addition,




Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 1 of 15 PageID #: 1
Strange Honey purchases honey from a variety of sources outside Tennessee, including Vietnam.

Finally, Strange Honey or one of its suppliers adds syrup to the honey as syrup is much cheaper

than honey.

       2.     Strange Honey’s products are not as advertised and Plaintiffs bring this action both

to recover the amounts they and the Class (as defined below) overpaid for Strange Honey’s

products and for an injunction requiring Strange Honey to stop cooking its honey, to truthfully

disclose the source of its honey and to stop adding syrup to its honey products. Strange Honey

must either take those steps or stop advertising and marketing its products as “raw, 100% pure

Tennessee Honey.”

                                           PARTIES

       3.     Plaintiff, Robert Greer, is a citizen and resident of Knoxville, Tennessee. Plaintiff

does his own grocery shopping.

       4.     Plaintiff James Reimer is also a citizen and resident of Knoxville, Tennessee. Like

Plaintiff Greer, Mr. Reimer does his own grocery shopping.

       5.     Defendant, Strange Honey Farms LLC, is a domestic limited liability company

organized under the laws of Tennessee and has its chief executive offices and principal place of

business at 245 Highway 107 S, Del Rio, Tennessee.

       6.     Defendant Gary Strange is an owner member of Strange Honey. Mr. Strange is also

the president of Strange Honey. On information and belief, Mr. Strange’s wife, Fonda Strange, is

also a member of the LLC.

       7.     Strange Honey processes its honey at its Del Rio location.

       8.     At all relevant times, Strange Honey transacted and conducted business in

Tennessee and throughout much of the United States.




                                    2
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 2 of 15 PageID #: 2
                                 JURISDICTION AND VENUE

        9.       This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. § 1332(d) (2) (diversity jurisdiction and the Class Action Fairness Act) in that (i) there

is minimal diversity because even though Plaintiffs are citizens of Tennessee, they seek to

represent a class of consumers who purchased honey in Tennessee and some of the class members

are not Tennessee residents and Defendant is a citizen of Tennessee, (ii) the amount in controversy

exceeds $5,000,000.00 exclusive of interests and costs, and (iii) there are 100 or more members of

the class.

        10.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because (i)

Strange Honey resides in this judicial district, (ii) a substantial part of the events or omissions

giving rise to Plaintiffs’ and the Class’s claims occurred in this judicial district, and (iii) Strange

Honey is subject to personal jurisdiction in this judicial district because it is doing business here,

transacts business here, and caused tortious injuries by an act or omission here.

                                  GENERAL ALLEGATIONS

        11.      This case concerns Strange Honey’s marketing and sale of various honey products.

        12.      Honey is a natural product produced by honeybees that is composed of water,

various sugars, and a variety of desirable compounds including antioxidants as well as minerals,

proteins, enzymes, amino acids, and organic acids.

        13.      Due to the presence of these compounds, honey is considered healthful, nutritional

and medicinal.

                                    Strange Honey’s Labeling

        14.      Strange Honey’s labels describe the honey as 100% raw Tennessee honey. Some

of its product labels are reproduced below.




                                    3
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 3 of 15 PageID #: 3
       15.     Strange Honey’s labels are false and misleading. The honey is neither raw, nor is it

from Tennessee. In fact, the most recent Strange Honey that has been tested is from Vietnam.

Moreover, it is not 100% honey. Syrup has been added to the honey, because syrup is much

cheaper—about one tenth the price of pure honey.

                                   Strange Honey’s Products

       16.     Contrary to Strange Honey’s labeling, Strange Honey is not pure and it is not from

Tennessee. So, when the label identifies the honey as ”100% pure Tennessee Mountain Sourwood

Honey,” it is both false and misleading. The honey also is not derived from Sourwood.

       17.     Similarly, Strange Honey’s Wildflower Honey is not from Tennessee and has had

syrup added to it. Thus, the honey products are adulterated and are not really “honey” as the term

is understood both in the industry and by consumers and it does not come from Tennessee.

       18.     Finally, Strange Honey labels its honey as “Raw.” In fact, it is not raw.

       19.     While it is common to gently heat honey to make it easier to process and package,

Strange Honey heats its honey products above 105 degrees Fahrenheit (°F), which has many

undesirable effects.

       20.     Heating honey above 105 °F destroys many of the beneficial compounds (such as

the enzymes) found in raw honey and for which raw honey is prized by consumers.

       21.     One way to determine whether honey has been heated is to test its 5-

hydroxymethylfurfural (“HMF”) value.

       22.     HMF is an organic compound formed when honey is heated enough to degrade its

sugars through the Maillard reaction (a chemical reaction between amino acids and reducing

sugars).




                                    4
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 4 of 15 PageID #: 4
       23.     Raw honey typically comes out of the beehive with an absence of any HMF, or

with an HMF value in the single digits (that is, an HMF value of 1 mg/kg to 9 mg/kg).

       24.     However, raw honey heated above 105 °F has an elevated HMF value.

       25.     The scientific community has long recognized that an HMF value over 40 mg/kg is

strong evidence that raw honey was heated to a high enough temperature for a long enough period

of time to break down the enzymes contained in the honey.

       26.     Accordingly, the Codex Alimentarius promulgated an international standard under

which raw honey cannot have an HMF value over 40 mg/kg. It also promulgated a standard under

which table honey cannot have an HMF value above 80.

       27.     The Codex Alimentarius’s standard ensures that raw honey has not undergone

extensive heating.

       28.     The Codex Alimentarius is recognized by the World Trade Organization as an

international reference standard for the resolution of disputes concerning food safety and consumer

protection.

       29.     Samples of Strange Honey recently purchased by the Plaintiffs from stores near

their homes had measured HMF values of 109, 96, 88, 122, 57, 64 and 75 mg/kg, many times

higher than the maximum limit of 40 mg/kg for table honey.

       30.     These eight samples also have been identified as being from Viet Nam (not

Tennessee as the label states) and all of them have had syrup added. Syrup is much cheaper than

honey. Summaries of these eight tests are attached as Exhibit A.

       31.     These extraordinarily high HMF values indicate that Strange Honey has been

heated at high temperatures for an extended period of time.




                                    5
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 5 of 15 PageID #: 5
                                   Strange Honey’s Knowledge

         32.     Strange Honey cannot collect enough honey from its own hives and other

Tennessee hives to keep up with demand. Strange Honey therefore purchases honey from various

out of state and out of country suppliers.

         33.     Consumers (like Plaintiffs and the Class) have a reasonable expectation that

Strange Honey will not be sourced from Vietnam, will not have syrup added to it and will not be

heated excessively to the point that the honey’s enzymes break down.

         34.     Consumers (like Plaintiffs and the Class) also have reasonable expectations that

Strange Honey’s honey will have the properties generally found in honey and as reflected on the

label, including the health benefits of the enzymes, antioxidants, and other compounds found in

honey.

         35.     Strange Honey knew (or was reckless in not knowing) that its honey products were

shipped to this country from Vietnam, had syrup added to the honey and was heated excessively

to the point that it no longer contained enzymes, antioxidants, or the other compounds found in

honey that consumers expect.

         36.     At all relevant times, Strange Honey knew or should have known that its honey

was (a) defective, (b) adulterated with syrup, (c) did not have the attributes of raw honey, and (d)

the defects, if known, would have failed to meet the reasonable expectations of consumers and

would not have been sold at the prices Strange Honey charges for its honey products.

         37.     At no time did Strange Honey take any action to: (a) inform purchasers of the

defects in its honey or (b) recall its honey. Strange Honey concealed this knowledge from Plaintiff

and the Class.




                                    6
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 6 of 15 PageID #: 6
       38.     Strange Honey has sold, directly or indirectly (through grocery stores, health food

stores, specialty retailers, and other retail outlets) thousands of bottles of honey products in

Tennessee and across the United States.

       39.     Plaintiffs and the Class have not received the value for which they bargained when

they purchased Strange Honey honey products. There is a difference in value between the Strange

Honey products as labeled and advertised and the Strange Honey’s product as it actually exists.

                                    CLASS ALLEGATIONS

       40.     Plaintiffs bring this class action pursuant to Rule 23 of the Federal Rules of Civil

Procedure.

       41.     The requirements of Rule 23(a), (b)(2), (b)(3) and (c)(4) are met with respect to the

class (referred to herein as the “Class”) defined below:

       All persons and entities who purchased any Strange Honey honey products in
       Tennessee during the applicable limitations period. Excluded from the Class are:
       (a) any judge or magistrate judge presiding over this action and members of their
       families; (b) Strange Honey LLC and any entity in which it has a controlling interest
       or which has a controlling interest in Strange Honey and Strange Honey’s legal
       representatives, assigns and successors; and (c) all persons who properly execute
       and file a timely request for exclusion from the Class.



       42.     Numerosity: The Class is composed of at least hundreds if not thousands of persons

geographically dispersed, the joinder of whom in one action is impractical.

       43.     Commonality: Questions of law and fact common to the Class exist as to all

proposed members of the Class and predominate over any questions affecting only individual

members of the Class. These common legal and factual issues include, but are not limited to the

following:




                                    7
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 7 of 15 PageID #: 7
               a.      Whether Strange Honey’s honey is not from Tennessee but rather from

                       outside Tennessee and the country;

               b.      Whether Strange Honey’s honey products contains syrup;

               c.      Whether Strange Honey’s honey is heated excessively;

               d.      Whether Strange Honey knew or should have known of the defects;

               e.      Whether Strange Honey concealed from consumers and/or failed to

                       disclose to consumers the defects;

               f.      Whether the labeling on Strange Honey bottles is false or misleading;

               g.      Whether Plaintiff and the proposed Class members are entitled to

                       compensatory damages, including, among other things: (i) compensation

                       for all monies paid by members of the Class for Strange Honey’s honey

                       products; (ii) the failure of consideration in connection with and/or

                       difference in value arising out of the variance between the honey as

                       advertised and the honey as it really is;

               h.      Whether the honey conforms to the applicable industry standards;

               i.      Whether Strange Honey concealed the defective nature of the honey;

               j.      Whether Strange Honey’s conduct as alleged is misleading, deceptive

                       and/or unconscionable.

       44.     Typicality: Plaintiffs’ claims are typical of the claims of the proposed members of

the Class, as all such claims arise out of Strange Honey’s conduct in heating, packaging and

bottling its honey product as well as its marketing, advertising and selling the defective honey.


                                    8
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 8 of 15 PageID #: 8
       45.     Adequate Representation: Plaintiffs will fairly and adequately protect the interests

of the members of the Class and have no interests antagonistic to those of the proposed Class.

Plaintiffs have retained counsel experienced in the prosecution of complex class actions, including

consumer class actions involving mislabeling, product liability and product design defects.

       46.     Predominance and Superiority: This class action is appropriate for certification

because questions of law and fact common to the members of the Class predominate over questions

affecting only individual members, and a Class action is superior to other available methods for

the fair and efficient adjudication of this controversy, since individual joinder of all members of

the Class is impracticable. Should individual Class Members be required to bring separate actions,

this Court and Courts throughout Tennessee and the United States would be confronted with a

multiplicity of lawsuits burdening the court system while also creating the risk of inconsistent

rulings and contradictory judgments. In contrast to proceeding on a case-by-case basis, in which

inconsistent results will magnify the delay and expense to all parties and the court system, this

class action presents far fewer management difficulties while providing unitary adjudication,

economies of scale and comprehensive supervision by a single Court.

                                            COUNT I

                              FRAUDULENT CONCEALMENT

       47.     Plaintiffs, on behalf of themselves and all others similarly situated, adopt and

incorporate by reference all foregoing allegations as though fully set forth herein.

       48.     Strange Honey knew or should have known that its honey was defective, not fit for

its ordinary and intended use, and did not perform in accordance with either the advertisements,

labels and marketing materials of Strange Honey, or to the reasonable expectations of ordinary

consumers including Plaintiffs.


                                    9
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 9 of 15 PageID #: 9
        49.      Strange Honey fraudulently concealed from and/or intentionally failed to disclose

 to Plaintiffs and the Class that its honey was from Vietnam, contained syrup and was cooked.

 Strange Honey had exclusive knowledge of the defective nature of its honey at the time of sale.

 The defect is latent and not something that Plaintiff or the Class, in the exercise of reasonable

 diligence, could have discovered independently prior to purchase.

        50.      Strange Honey had the capacity to, and did, deceive Plaintiffs and the Class into

 believing that they were purchasing raw 100% pure Tennessee honey that had been harvested in

 Tennessee, did not contain syrup and had not been excessively heated, and was otherwise free

 from defects.

        51.      Strange Honey undertook active and ongoing steps to conceal the defects. Plaintiffs

 are aware of nothing in Strange Honey’s labeling, advertising, publicity or marketing materials

 that disclosed the truth about its honey, despite Strange Honey’s awareness of the problem.

        52.      The facts concealed and/or not disclosed by Strange Honey to Plaintiffs and the

 Class members are material in that a reasonable person would have considered them important in

 deciding whether to purchase (or to pay the same price for) the honey.

        53.      Strange Honey intentionally concealed and/or failed to disclose material facts for

 the purpose of inducing Plaintiff and the Class to act thereon.

        54.      Plaintiff and the Class justifiably acted and relied upon the concealed and/or

 misrepresented the facts to their detriment, as evidenced by their purchase of the honey.

        55.      Plaintiff and the Class suffered a loss of money in an amount to be proven at trial

 as a result of Strange Honey’s fraudulent concealment and nondisclosure because: (a) they would




                                     10
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 10 of 15 PageID #: 10
 not have purchased the honey on the same terms if the facts concerning the defective honey had

 been known; (b) they paid a price premium because they believed the honey would be and was

 otherwise free from defects.

         56.       By reason of the foregoing, Plaintiff and the Class suffered, and continue to suffer,

 financial injury.

                                               COUNT II

                                       COMMON LAW FRAUD

         57.       Plaintiffs, on behalf of themselves and all others similarly situated, adopt and

 incorporate by reference all foregoing allegations as though fully set forth herein.

         58.       The Defendants made representations of existing material facts, including that the

 honey was raw (false); the honey was pure (false); and the honey was from Tennessee (false).

         59.       These representations were false when made.

         60.       These representations were made either knowingly or with reckless disregard as to

 their veracity.

         61.       Plaintiffs and the Class reasonably relied on the misrepresented material facts.

         62.       Plaintiffs and the Class suffered damage as a result of the misrepresentations.

                                               COUNT III

                               NEGLIGENT MISREPRESENTATION

         63.       Plaintiffs, on behalf of themselves and all others similarly situated, adopt and

 incorporate by reference all foregoing allegations as though fully set forth herein.




                                     11
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 11 of 15 PageID #: 11
           64.   The Defendants supplied information to the Plaintiffs in the form of advertising and

 labeling. This information included the following representation: Strange Honey is raw, 100% pure

 and from Tennessee.

           65.   This representation was false in all respects.

           66.   The Defendants did not exercise reasonable care in obtaining or communicating

 this information.

           67.   The Plaintiffs justifiably relied on these misrepresentations to their detriment and

 were injured thereby.

                                             COUNT IV

                                    DECLARATORY RELIEF

           68.   Plaintiffs, on behalf of themselves and all others similarly situated, adopt and

 incorporate by reference all foregoing allegations as though fully set forth herein.

           69.   A justiciable controversy of fact exists such that the Court may provide declaratory

 relief.

           70.   Defendant has acted or refused to act on grounds that apply generally to the Class,

 so that final declaratory relief is appropriate respecting the Class as a whole within the meaning of

 Fed. R. Civ. P. 23(b)(2).

           71,   Plaintiff seeks a declaratory ruling that: the honey has a defect caused by Strange

 Honey’s purchasing Vietnamese honey with syrup added, as well as its processing, heating and

 bottling methods, which overheats the honey and causes the enzymes normally found in raw honey

 to break down and lose the physical properties people expect in “raw” honey; that these defects




                                     12
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 12 of 15 PageID #: 12
 are material and require public disclosure on all honey sold by Strange Honey over the last 3 years;

 that Strange Honey establish a testing program and protocol, under Court supervision and

 communicated to Class members, which will require Strange Honey to inspect all of its purchased

 honey products for origin, to inspect its syrup before and after bottling to ensure that the honey is

 in fact from Tennessee and has not had syrup added, and to not excessively heat their honey for a

 period of five (5) years.

                                             COUNT V

                                      INJUNCTIVE RELIEF

        72.     Plaintiffs, on behalf of themselves and all others similarly situated, adopt and

 incorporate by reference all foregoing allegations as though fully set forth herein.

        73.     Plaintiff and the Class possess clearly ascertained rights in need of protection;

 namely, the right to receive the product as represented and advertised and the right to truth in

 labeling of Strange Honey’s honey products.

        74.     Plaintiff and the Class are likely to succeed on the merits of their claims.

        75.     Plaintiff and the Class will suffer irreparable harm without an injunction. In

 particular, Plaintiff and the Class will not be able to accurately evaluate, and pay the proper price

 for, Strange Honey’s honey products unless an injunction is issued requiring Strange Honey to

 either (a) market, distribute, and accurately labeled honey or (b) refrain from selling honey under

 its Strange Honey label that has been acquired outside of Tennessee, uses added syrups, and/or has

 been cooked/processed at unacceptable industry standard levels.

        76.     Plaintiff and the Class have no adequate remedy at law. Although Plaintiff and the

 Class are entitled to monetary damages resulting from Strange Honey’s false labeling and



                                     13
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 13 of 15 PageID #: 13
 advertising practices, Plaintiff and the Class cannot readily quantify the damages for the lost health

 benefits going forward from Strange Honey’s deceptive acts.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves and all others similarly situated, pray

 for a judgment against Defendants as follows:

                a.      For an order certifying the Class, pursuant to Rule 23 of the Federal Rules

                        of Civil Procedure, appointing Plaintiffs as representatives of the Class, and

                        appointing the law firms representing Plaintiffs as Class Counsel;

                b.      For compensatory damages sustained by Plaintiffs and the Class;

                c.      For equitable, declaratory, and/or injunctive relief as requested herein;

                d.      For payment of costs;

                e.      For both pre-judgment and post-judgment interest on any amounts awarded;

                f.      For punitive damages;

                g.      For payment of reasonable attorneys' fees and expert fees as may be

                        allowable under applicable law; and

                h.      For such other and further relief as the Court may deem just and proper.




                                     14
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 14 of 15 PageID #: 14
                                          JURY DEMAND

         Plaintiffs, on behalf of themselves and all others similarly situated, hereby demands a trial

 by jury as to all issues so triable.

 Dated: December 17, 2019                      Respectfully Submitted,

                                               HOLIFIELD JANICH & FERRERA, PLLC

                                               By: /s/ Al Holifield
                                                       Al Holifield (Bar No. 015494)
                                                       E-mail: aholifield@holifieldlaw.com
                                                       11907 Kingston Pike, Suite 201
                                                       Knoxville, TN 37934
                                                       Phone: (865) 566-0115


                                               KENT A. HEITZINGER & ASSOCIATES

                                               By: /s/ Kent A. Heitzinger
                                                       Kent A. Heitzinger Illinois Bar No. 3123385
                                                       E-mail: heitzinger.law@gmail.com

                                                       1056 Gage St., # 200
                                                       Winnetka, IL 60093
                                                       Phone: (847) 446-2430

                                                       (Pro Hac Vice To Be Filed)

                                               THE LAW OFFICE OF TERRENCE
                                               BUEHLER

                                               By: /s/ Terrence Buehler
                                                       Terrence Buehler Illinois Bar No. 6181738
                                                       E-mail: tbuehler@tbuehlerlaw.com

                                                       1 South Wacker Drive, Suite 3140
                                                       Chicago, IL 60606
                                                       Phone: (312) 371-4385

                                                       (Pro Hac Vice To Be Filed)




                                     15
Case 3:19-cv-00518-PLR-DCP Document 1 Filed 12/17/19 Page 15 of 15 PageID #: 15
